Citation Nr: 1741640	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a March 2017 videoconference hearing before the undersigned.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  In a November 2006 rating decision, a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder was denied; the appellant was notified of this action and his appellate rights, but did not perfect a timely appear or submit new and material evidence within a year.  

2.  The evidence received since the November 2006 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and depressed mood.

3.  An acquired psychiatric disorder was not diagnosed at a February 1962 enlistment examination, and as such the Veteran he is presumed to have been psychiatrically sound at enlistment.

4.  An acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and depressed mood, resulted from the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision, declining to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2.  An acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and depressed mood, was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 is not required.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran was diagnosed with an adjustment disorder with mixed anxiety and depressed mood in April 2014.  

In the February 1962 induction examination, the examiner did not note any diagnosis of an acquired psychiatric disorder.  All that was noted was that the Veteran reported a history of mild nervousness.  As a preexisting psychiatric disorder was not diagnosed upon entry into his active service, the presumption of soundness arises.  A review of the record does not reveal clear and unmistakable evidence that would permit the presumption to be rebutted.

At a November 1966 separation examination the examiner noted that the Veteran had frequent trouble sleeping, excessive worry, and nervousness since 1963.  Clinical evaluation noted that the appellant reported a history of frequent trouble sleeping, excessive worry, nervousness since 1963.  

Service treatment records show that the Veteran had complaints of nervousness and anxiety and was prescribed medication in November 1963, January 1964, and July 1965.  The Veteran has reported in his examinations and at the March 2017 that he was prescribed phenobarbital in service.  Hence, the evidence shows that the Veteran's acquired psychiatric disorder manifested during service.  

In an April 2014 VA examination, the examiner opined that that it was less likely than not that the Veteran's adjustment disorder was related to his military service based on review of the record and appellant's statements.  At this examination the Veteran reported that he experienced racism during military service.  

According to a June 2014 medical opinion by Dr. Johnson, a supervising psychologist at the outpatient mental health clinic for the Louis Stokes VA Medical Center, the Veteran's in-service depressive and anxious symptoms persisted at discharge.  Dr. Johnson rendered her opinion after meeting with the Veteran over fifteen times over the past fourteen months.  Dr. Johnson provided an extensive analysis and a well-reasoned rationale for her opinion.

Following review of Dr. Johnson's June 2014 opinion, the April 2014 VA examiner opined that it was less likely than not that the Veteran's acquired psychiatric disorder was related to his in-service depressive and anxious symptoms.  He based his opinion on the fact that the Veteran was not treated for an acquired psychiatric disorder prior to 2013. 

At the March 2017 hearing, the Veteran reported that he was prescribed and used phenobarbital in service.  He explained that he went to a VA hospital after service to see a psychologist or psychiatrist and was advised against having mental health problems on his record, because it could affect his search for stable employment.

According to an April 2017 medical opinion by Dr. Johnson, the Veteran's acquired psychiatric disorder was as likely as not related to his military service.  Dr. Johnson noted that the Veteran had been treated for anxiety and depression during service and detailed how the appellant suffered racism and discrimination in service.  The Veteran reported that there was a race riot in the summer of 1963 at the Laon Air Force Base.  Dr. Johnson provided an extensive analysis and a well-reasoned rationale for her opinion.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and depressed mood is related to his active service.  Resolving reasonable doubt in the appellant's favor, service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, is therefore warranted.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and depressed mood.

Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and depressed mood is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


